Citation Nr: 1233530	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthritis of the lumbar spine, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for arthritis of the lumbar spine, to include as secondary to service-connected knee disabilities.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthritis of the right and left hips, to include as secondary to service-connected knee disabilities.  

4.  Entitlement to service connection for arthritis of the right and left hips, to include as secondary to service-connected knee disabilities.

5.  Entitlement to service connection for a skin disorder involving the face and ear lobes.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2006 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The RO previously denied the Veteran's claims of entitlement to service connection for lumbar spine and bilateral hip arthritis in a May 1999 rating decision.  In the December 2006 rating decision, the RO reopened the claims and decided them on the merits.  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of entitlement to service connection for arthritis of the lumbar spine and hips.  Therefore, the claims have necessarily been restyled as one for which new and material evidence is required to reopen the claims of service connection, as noted on the first page of this document.  

In July 2012, the Veteran appeared at the RO and testified at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

During the pendency of the current appeal, the Veteran has appealed various other claims.  For example, there was an RO decision reducing the ratings for his bilateral knee arthritis, but the ratings were restored in an October 2011 rating decision.  After he was issued a statement of the case in August 2010, the Veteran did not perfect his appeal with regard to the issues of an earlier effective date for the grant of service connection for right and left knee arthritis.  In November 2011, he specified other issues that he desired to withdraw involving pes planus and disabilities of the knees, elbow, and wrists.  In January 2012, he withdrew his appeal of a claim of a higher rating for superficial scar, as a healed remnant of acne cyst.  In a report of contact, dated in January 2012, the Veteran indicated that the only issues for appellate consideration are those that have been listed beginning on page one of this document, although he mentioned a cervical spine (neck) disability.  

The issue of service connection for a cervical spine (neck) disability has been raised by the Veteran in a January 2012 report of contact form but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.   

The reopened claims of service connection for arthritis of the lumbar spine and right and left hips, and the claims of entitlement to service connection for a skin disorder involving the face and ear lobes and of entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.
FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied service connection for arthritis of the lumbar spine and right and left hips, including as secondary to service-connected knee disabilities; the Veteran did not appeal that rating decision, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the time of the final May 1999 RO rating decision is not cumulative of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arthritis of the lumbar spine, including as secondary to service-connected knee disabilities.   

3.  Evidence received since the time of the final May 1999 RO rating decision is not cumulative of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arthritis of the right and left hips, including as secondary to service-connected knee disabilities.   


CONCLUSIONS OF LAW

1.  The May 1999 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 1995); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for arthritis of the lumbar spine, to include as secondary to service-connected knee disabilities, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Evidence submitted to reopen the claim of entitlement to service connection for arthritis of the right and left hips, to include as secondary to service-connected knee disabilities, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the application to reopen the claims of service connection for arthritis of the lumbar spine and right and left hips, to include as secondary to service-connected knee disabilities, is favorable to the Veteran, no further action is required to comply with the VCAA. 

In a rating decision in May 1999, the RO denied service connection for arthritis of the lumbar spine and bilateral hips on the basis that the claims were not well grounded because the evidence did not show arthritis of the lumbar spine (although arthritis was shown in both hips) and the evidence did not show a relationship between his service-connected disabilities (bilateral knee disability and bilateral pes planus) and the arthritis of the hips and the low back condition.  The RO noted that a well-grounded claim required evidence to show that the claimed condition existed and that it was possibly related to service.  The Veteran did not appeal the RO's decision, and no new and material evidence was submitted within the appeal period.

The RO rating decision in May 1999 is final.  38 U.S.C.A. § 7105(c) (West 1995); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  However, the Veteran's claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

The evidence of record at the time of the RO rating decision in May 1999 consisted of service treatment records, VA records, and statements of the Veteran.  The service treatment records did not show any treatment for arthritis of the lumbar spine or hips.  In September 1979, he complained of back, side, and knee pain (he stated pain in his left hip radiated to his back), and clinically there were no findings referable to the hips or back.  Moreover, there were no complaints, findings, or diagnosis of a low back or hip disability at the time of a separation physical examination in August 1986.  After service, VA records dated in 1998 showed mild degenerative joint disease of both hips, as confirmed by X-rays in May 1998.  In a statement, the Veteran alleged that his knee conditions were worsening and that pain was now being felt in his hips and lower back.  
 
Current Claims to Reopen

As the RO rating decision in May 1999 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

As the Veteran's application to reopen the claim was received in October 2005, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

The additional pertinent evidence presented since the RO rating decision of May 1999 includes a VA examination report, VA and private treatment records, and testimony and statements of the Veteran.  

Analysis

The additional evidence added to the file since the May 1999 RO rating decision includes private and VA outpatient records showing complaints of low back and hip pain beginning in the 1990s.  A VA examiner in March 2006 indicated that X-rays of the lumbosacral spine showed narrowing of the L5-S1 disc space, which may represent disc disease.  A VA CT scan of the lumbar spine in August 2009 showed an intervertebral disk herniation at L5-S1.  Therefore, this evidence, which was not previously considered by the RO, indicates a degenerative condition involving the low back, the absence of which was a basis of the May 1999 rating decision.  

Moreover, in statements and testimony, the Veteran has asserted that his current low back and bilateral hip disabilities originated in service and have been hurting ever since then, even prior to a motor vehicle accident in 2009 in which he sustained fractures of his femurs.  Such evidence was absent at the time of the prior RO denial of the claims, and thus it is not cumulative of evidence previously considered.  This evidence is new and material because it relates to the unestablished fact necessary to substantiate the claims, namely, that current low back and bilateral hip disabilities may be related to the Veteran's period of active service.  

In short, the additional evidence raises the reasonable possibility of substantiating the Veteran's claims.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran's current low back and bilateral hip disabilities are related to service or to service-connected disability.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claims.  

As the evidence is new and material, the claims of service connection for arthritis of the lumbar spine and right and left hips, to include as secondary to service-connected knee disabilities, are reopened.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for arthritis of the lumbar spine, to include as secondary to service-connected knee disabilities, is reopened, and to that extent, the claim is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for arthritis of the right and left hips, to include as secondary to service-connected knee disabilities, is reopened, and to that extent, the claim is granted.


REMAND

Prior to considering the claims of service connection for arthritis of the lumbar spine and right and left hips on the merits, as well as the claims of entitlement to service connection for a skin disorder involving the face and ear lobes and of entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability, under the duty to assist additional evidentiary development is needed.  

Both the RO and the Board have received from the Veteran a copy of a letter, dated in February 2011, from the Social Security Administration, informing him of a favorable determination in his claim for disability benefits.  The complete records from the Social Security Administration have not been obtained.  

With regard to the claim of service connection for arthritis of the lumbar spine and hips, the Veteran has asserted that his disabilities are related to both his service-connected bilateral knee disabilities as well as directly to active duty, as reflected in his July 2012 testimony.  The Veteran has not been afforded an adequate VA examination to ascertain the etiology of his lumbar spine and bilateral hip disabilities.  In that regard, a VA examiner in March 2006 opined that there was no clinical evidence that hip and lumbosacral spine disabilities were secondary to service-connected bilateral knee disabilities.  However, she did not furnish a rationale for her opinion, and there were no opinions regarding whether the disabilities were otherwise related to service or whether the Veteran's lumbar spine and bilateral hip disabilities had been aggravated by a service-connected disability.  It is of note that the record shows the Veteran has been injured in motor vehicle accidents in 2002, 2004, and 2009, but that complaints of low back and hip pain preceded those incidents.  

With regard to the claim of service connection for a skin disorder involving the face and ear lobes, a VA examiner in April 2010 commented that the Veteran has recently developed a different form of cystic swelling (sebaceous) on his face than the acneiform cysts he had while in service.  In a VA dermatology note in April 2011, it was indicated that the Veteran was seen for evaluation of breakouts on his face and body, which had started in the military after working with gunpowder or phosphorous.  The assessment was cystic acne with residual scarring and recent folliculitis.  As the record now stands, there is ambiguity over the nature of the Veteran's current skin disorder and whether it is separate and distinct from, or part and parcel of, his service-connected superficial scar, as a healed remnant of acne cyst.  Thus, a comprehensive examination is necessary to address the uncertainties.  

Regarding the claim of a total disability rating for compensation based on individual unemployability, the RO should obtain a VA examination and opinion on the Veteran's employability status, after it has received the complete records from the Social Security Administration and has adjudicated the claims of service connection following the additional development as previously described. 

Accordingly, the case is REMANDED for the following action:

1.  Requests records from the Social Security Administration in regard to the Veteran's application for benefits, the decision awarding benefits, and the records considered in deciding the claim for benefits.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA orthopedic examination to determine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed low back and bilateral hip disabilities are either related to his period of service from September 1978 to October 1986, or caused by or aggravated by his service-connected disabilities that include bilateral knee disabilities and bilateral pes planus.  The claims folder should be made available to the examiner for review.

The examiner is asked to address the etiology of all current low back and bilateral hip disabilities.  In so doing, the examiner should consider the significant facts of the case as presented in service treatment records, VA examination report of March 2006, and private and VA outpatient records showing complaints of low back and hip pain beginning in the 1990s, and the Veteran's statements and testimony to the effect that his current low back and bilateral hip disabilities originated in service and have been hurting ever since then.  The examiner should note that the Veteran is competent to report on the observable symptoms of his low back and hips while on active duty and since that time, even when records are negative for symptoms of or a diagnosis of a low back or hip disability.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of low back and bilateral hip disabilities beyond the natural clinical course and character of the conditions due to service-connected disability (bilateral knee disabilities and bilateral pes planus) as contrasted to a temporary worsening of symptoms.  

3.  Schedule the Veteran for a VA dermatology examination to determine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed skin disorder involving the face and ear lobes is related to his period of service from September 1978 to October 1986, to include acne cysts treated in service.  The claims folder should be made available to the examiner for review.

The examiner is asked to reconcile the ambiguities in the record with regard to the proper diagnosis, and address the etiology of all current skin disorders involving the face and ear lobes.  In so doing, the examiner should consider the significant facts of the case as presented in service treatment records, VA dermatology examination report of April 2010, private and VA dermatology records including a VA outpatient record of April 2011, and the Veteran's statements and testimony to the effect that his current skin disorder is a separate condition from the acne scars for which he is already service connected.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

4.  After the above development is completed, adjudicate the pending claims of service connection for arthritis of the lumbar spine and bilateral hips to include as secondary to service-connected knee disabilities, and the claim of service connection for a skin disorder involving the face and ear lobes.  Then, schedule the Veteran for a VA general medical examination to determine whether his service-connected disabilities preclude "substantially gainful" employment.  

The claims folder must be forwarded to the examiner for review in connection with the examination.  In particular, the examiner should (a) comment generally on the functional and industrial impairment caused by the service-connected disabilities, and (b) indicate whether, without consideration of the Veteran's age and any nonservice-connected disabilities, the service-connected disabilities together result in his unemployability. 

The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience.  

5.  After the above development is completed, adjudicate the claim of entitlement to a total disability rating for compensation based on individual unemployability.  If any benefits sought remain denied, to include service connection for arthritis of the lumbar spine and bilateral hips and for a skin disorder involving the face and ear lobes, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


